ACCEPTED
                                                                                         01-15-00497-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     7/7/2015 1:20:11 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK



                                   NO. 01-15-00497-CV
                                                                   FILED IN
EVELYN WYATT,                              §    IN THE COURT OF   APPEALS
                                                             1st COURT OF APPEALS
                                           §                       HOUSTON, TEXAS
Appellant,                                 §                   7/7/2015 1:20:11 PM
                                           §                   CHRISTOPHER A. PRINE
V.                                         §    FOR THE                Clerk
                                                          FIRST DISTRICT
                                           §
                                           §
CYNTHIA M. SIMON, JERRY L.                 §
SCHUTZA, JAIKSHIN S. BHAGIA                §
and NANIK S. BHAGIA                        §
Appellees.                                 §    AT HOUSTON

                        MOTION FOR WITHDRAWAL OF COUNSEL



TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Movant, Brett L. Bigham, Attorney for Appellant, Evelyn

Wyatt, (hereinafter Appellant), and brings this Motion for Withdrawal of Counsel, and

in support thereof, shows the Court the following:

                                           I.

        Good cause exists for withdrawal of Movant as counsel because Movant is

unable effectively to communicate with Appellant in a manner consistent with good

attorney-client relations. Specifically, Counsel has been unable to communicate with

client regarding handling her appeal.

                                          II.

        Good cause exists for withdrawal of Movant as counsel because Appellant has

not complied with the terms of the employment agreement with this attorney.


Motion for Withdrawal of Counsel                                                     1
Appellant has failed to comply with the financial terms of the attorney/client

agreement.

                                                   III.

        The settings and deadlines in this case are as follows:

                    1.        To pay appellate filing fee - July 23, 2015.

                    2.        To file Clerk’s Record - August 3, 2015.

                                                   IV.

          This Motion is not sought for the purposes of delay.

                                                   V.

          A copy of this motion bearing the enclosed notice has been delivered to the last

known address of Appellant.

                    Evelyn Wyatt           Sent Via CM 7015 0640 0001 3984 1867,
                    129 Scott St.                First Class Mail and Email
                    San Francisco, CA 94117

                    Appellant’s telephone number is 415-431-3505.


                                                   VI.

          Appellant is hereby notified in writing of the right to object to this motion.



          WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court

enters an order discharging Movant as attorney of record for Appellant, Evelyn

Wyatt, and for such other and further relief that may be awarded at law or in equity.




Motion for Withdrawal of Counsel                                                           2
                                   Respectfully submitted,
                                   Law Offices of Brett L. Bigham, PLLC

                                   By: /s/Brett L. Bigham
                                   Brett L. Bigham
                                   Texas Bar No. 02312720
                                   100 N. College St., Ste. 404
                                   P.O. Drawer B
                                   Waxahachie, Texas 75168
                                   Tel. (972)938-9303
                                   Fax. (469)548-6862
                                   Email: brettbigham@yahoo.com
                                   Attorney for Evelyn Wyatt




Motion for Withdrawal of Counsel                                          3
                                   Certificate of Conference

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties—which
are listed below—about the merits of this motion with the following results:
Carl T. Schultz
Attorney at Law
11 Greenway Plaza, Ste. 2820
Houston, TX 77046
Attorney for Jerry L. Schutza
Results:     He said that he did not oppose the motion.

Jerry L. Schutza
Attorney at Law
11 Greenway Plaza, Ste. 2820
Houston, TX 77046
Attorney for Cynthia Simon
Results:     Did not return my inquiry regarding the motion.

H. Miles Cohn
Crain Caton & James, PC
1401 McKinney, Ste. 1700
Houston, TX 77010
Attorney for Jerry L. Schutza
Results:     He said that he did not oppose the motion.

Evelyn Wyatt
129 Scott St.
San Francisco, CA 94117
Appellant
Results:     Did not return my inquiry regarding the motion.




                                            By: /s/Brett L. Bigham
                                            Brett L. Bigham




Motion for Withdrawal of Counsel                                                   4
                                   CERTIFICATE OF SERVICE

     I hereby certify on July 7, 2015 that a true and correct copy of the foregoing
Motion for Withdrawal of Counsel has been served as follows:

Carl T. Schultz                                        Via Eservice and fax
Attorney at Law
11 Greenway Plaza, Ste. 2820
Houston, TX 77046

Jerry L. Schutza                                       Via Eservice and fax
Attorney at Law
11 Greenway Plaza, Ste. 2820
Houston, TX 77046

H. Miles Cohn                                          Via Eservice and fax
Crain Caton & James, PC
1401 McKinney, Ste. 1700
Houston, TX 77010

Evelyn Wyatt                               Sent Via CM 7015 0640 0001 3984 1867,
129 Scott St.                                    First Class Mail and Email
San Francisco, CA 94117



                                           By: /s/Brett L. Bigham
                                           Brett L. Bigham




Motion for Withdrawal of Counsel                                                   5